
	
		II
		111th CONGRESS
		1st Session
		S. 1900
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on Liberty,
		  Rely, and Ignite herbicides.
	
	
		1.Liberty, Rely, and Ignite
			 herbicides
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Mixtures of DL-Homoalanin-4-yl(methyl)phosphinic acid, ammonium
						salt (CAS No. 77182–82–2) with application adjuvants (provided for in
						subheading 3808.93.50)4%No changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
